Citation Nr: 1701892	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected hypertension, currently rated noncompensable prior to June 17, 2010 and 10 percent thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active service from November 1961 to November 1963 and from March 1970 to September 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision by the Regional Office (RO) in Detroit, Michigan.  It denied a compensable rating for service connected hypertension.

In May 2014, the RO granted a 10 percent rating for hypertension, effective November 5, 2013.  However, higher schedular ratings are available and the Veteran is presumed to seek the maximum available benefit for a disability.  The claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2014, the Veteran testified at a Central Office Board hearing before an Acting Veterans Law Judge.  A hearing transcript has been associated within Virtual VA.   

In August 2015, the Board granted service connection for diabetes mellitus, Type II, fully resolving the appeal with respect to that issue.  It remanded the current issue on appeal for additional development.  

In December 2015, the Appeals Management Center (AMC) granted a 10 percent rating for hypertension effective June 17, 2010.  

In February 2016, the Veteran appointed the Disabled American Veterans (DAV) as his representative.  

The Acting Veterans Law Judge (AVLJ) conducting the October 2014 hearing on the appeal is no longer employed by the Board.  The Veteran was afforded an opportunity for another hearing.  An August 2016 statement from the Veteran and his representative confirm that another hearing is requested.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AVLJ conducting the October 2014 hearing is no longer employed by the Board.  In August 2016 correspondence, the Veteran requested another hearing for the issue on appeal.  Although the Veteran indicated in a March 2016 letter that he wished to withdraw from appeal the issue of entitlement to an increased rating for hypertension, he subsequently indicated that he wanted his hearing rescheduled and was willing and able to report.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant." Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Here, given the subsequent hearing request, it cannot be said that the criteria for withdrawal of a claim have been met.  Consequently, a remand of the claim for an increased rating for hypertension to afford the Veteran an additional Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO must contact the Veteran and inquire as to whether he desires a Travel Board or videoconference hearing.  Schedule the Veteran for the desired Board hearing with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

